     Case 2:18-cv-01288-APG-BNW Document 960 Filed 03/29/19 Page 1 of 7




 1 JAMES J. PISANELLI
     Nevada Bar No. 4027
 2   JJP@pisanellibice.com
     TODD L. BICE
 3   Nevada Bar No. 4534
     TLB@pisanellibice.com
 4   DEBRA L. SPINELLI
     Nevada Bar No. 9695
 5   DLS@pisanellibice.com
     PISANELLI BICE
 6   400 South 7th Street, Suite 300
     Las Vegas, NV 89101
 7   Tel: 702.214.2100

 8 BRAD D. BRIAN
     Admitted Pro Hac Vice
 9   brad.brian@mto.com
     MICHAEL R. DOYEN
10   Admitted Hac Vice
     michael.doyen@mto.com
11   BETHANY W. KRISTOVICH
     Admitted Pro Hac Vice
12   bethany.kristovich@mto.com
     MUNGER, TOLLES & OLSON LLP
13   350 South Grand Avenue, Fiftieth Floor
     Los Angeles, California 90071-3426
14   Tel: 213.683.9100/Fax: 213.687.3702

15 E. STRATTON HORRES, JR.
     Admitted Pro Hac Vice
16   Stratton.Horres@wilsonelser.com
     KAREN L. BASHOR (Nevada Bar No. 11913)
17   Karen.Bashor@wilsonelser.com
     WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
18   300 South Fourth Street, 11th Floor
     Las Vegas, Nevada 89101-6014
19   Tel: 702.727.1400/Fax: 702.727.1401

20 Attorneys for Plaintiffs MGM RESORTS INTERNATIONAL, MANDALAY RESORT
   GROUP, MANDALAY BAY, LLC, MGM RESORTS FESTIVAL GROUNDS, LLC, and MGM
21 RESORTS VENUE MANAGEMENT, LLC
22
23 ROBERT T. EGLET (Nevada Bar No. 3402)
   ROBERT M. ADAMS (Nevada Bar No. 6551)
24 Eservice@egletlaw.com
   EGLET PRINCE
25 400 S. Seventh St., Suite 400
   Las Vegas, NV 89101
26 Tel: 702.450.5400/Fax: 702.450.5451
27
28


     1439369v.1
                                       REPORT ON MEDIATION
     Case 2:18-cv-01288-APG-BNW Document 960 Filed 03/29/19 Page 2 of 7




 1 MARK P. ROBINSON, JR.
     (Pro Hac Vice Forthcoming)
 2   DANIEL S. ROBINSON
     (Pro Hac Vice Forthcoming)
 3   MRobinson@robinsonfirm.com
     ROBINSON CALCAGNIE, INC.
 4   19 Corporate Plaza Drive
     Newport Beach, CA 92660
 5   Tel: 949.720.1288/Fax 949.720.1292

 6 KEVIN R. BOYLE
     (Pro Hac Vice Forthcoming)
 7 RAHUL RAVIPUDI
     Nevada Bar No. 14750
 8 Boyle@psblaw.com
     PANISH SHEA & BOYLE LLP
 9 8816 Spanish Ridge Avenue
     Las Vegas, NV 89148
10 Tel: 702.560.5520/Fax: 702.975.2515
11 PAUL SKRABENEK
     (Pro Hac Vice Forthcoming)
12 Paul@pstriallaw.com
     PIERCE SKRABENEK
13 3701 Kirby Drive, Suite 760
     Houston, TX, 77098
14 Tel: 832.690.7000/Fax: 832.616.5576
15 RICHARD PATTERSON
     (Pro Hac Vice Forthcoming)
16 SUSAN A. OWEN
     (Pro Hac Vice Forthcoming)
17 OWEN PATTERSON & OWEN LLP
     23822 Valencia Blvd. #303
18 Valencia, CA 91355
     Tel: (661) 799-3899
19
     TIMOTHY R. TITOLO
20 Nevada Bar No. 3617
     Tim@titololaw.com
21 TITOLO LAW OFFICE
     9842 Cathedral Pines Avenue
22 Las Vegas, NV 89149
     Tel.: (702) 869-5100
23
     ANTONIO M. ROMANUCCI
24   (Pro Hac Vice Forthcoming)
     ARomanucci@rblaw.new
25   BRYCE T. HENSLEY
     (Pro Hac Vice Forthcoming)
26   BHensley@rblaw.net
     ROMANUCCI & BLANDIN, LLC
27   321 North Clark Street, Suite 900
     Chicago, IL 60654
28   Tel.: 312.458.1000/Fax: 312.458.1004

                                             -2-
     1439369v.1
                                     REPORT ON MEDIATION
     Case 2:18-cv-01288-APG-BNW Document 960 Filed 03/29/19 Page 3 of 7




 1 TROY L. ISAACSON
     Nevada Bar No. 6690
 2 NORBERTO J. CISNEROS
     Nevada Bar No. 8782
 3 MADDOX ISAACSON CISNEROS LLP
     11920 Southern Highlands Parkway, Suite 100
 4 Las Vegas, NV 89141
     Tel.: 702.366.1900/Fax: 702.366.1999
 5
     SEAN K. CLAGGETT
 6   Nevada Bar No. 008407
     SClaggett@claggettlaw.com
 7   CHRISTIAN L. AUGUSTIN
     Nevada Bar No. 013819
 8   CAugustin@claggettlaw.com
     CLAGGETT & SYKES LAW FIRM
 9   4101 Meadows Lane, Suite 100
     Las Vegas, Nevada 89107
10   Tel.: 702.655.2346/Fax: 702.655.3763
11   Attorneys for Defendants
12
13                                UNITED STATES DISTRICT COURT
14
                                          DISTRICT OF NEVADA
15
     MGM RESORTS INTERNATIONAL,                          Case No. 2:18-cv-01288-APG-PAL
16 MANDALAY RESORT GROUP,
   MANDALAY BAY, LLC f/k/a MANDALAY                      REPORT ON MEDIATION
17 CORP., MGM RESORTS FESTIVAL
     GROUNDS, LLC, MGM RESORTS VENUE
18 MANAGEMENT, LLC
19         Plaintiffs,
20           vs.
21 CARLOS ACOSTA; et al.,
22           Defendants.
23
24           The parties respectfully advise the Court that mediation efforts are still ongoing. The parties
25 have held numerous days of mediation thus far and intend to reconvene in the coming weeks. The
26 parties plan to report back as to the status of the mediation efforts by June 28, 2019, in order to be
27 consistent with other actions, and that consecutive reports will continue to be submitted every 60
28 days from that date.
                                                      -3-
     1439369v.1
                                        REPORT ON MEDIATION
     Case 2:18-cv-01288-APG-BNW Document 960 Filed 03/29/19 Page 4 of 7




 1           Dated: March 28, 2019.

 2                                       Respectfully submitted,

 3
                                 By:     /s/ Karen L. Bashor
 4                                       E. STRATTON HORRES, JR.
                                         Admitted Pro Hac Vice
 5                                       Stratton.Horres@wilsonelser.com
                                         KAREN L. BASHOR
 6                                       Nevada Bar No. 11913
                                         Karen.Bashor@wilsonelser.com
 7                                       WILSON ELSER MOSKOWITZ EDELMAN & DICKER
                                         LLP
 8                                       300 South Fourth Street, 11th Floor
                                         Las Vegas, Nevada 89101-6014
 9                                       Tel: 702.727.1400/Fax: 702.727.1401

10                                       JAMES J. PISANELLI
                                         Nevada Bar No. 4027
11                                       JJP@pisanellibice.com
12                                       TODD L. BICE
                                         Nevada Bar No. 4534
13                                       TLB@pisanellibice.com
                                         DEBRA L. SPINELLI
14                                       Nevada Bar No. 9695
                                         DLS@pisanellibice.com
15                                       PISANELLI BICE
16                                       400 South 7th Street, Suite 300
                                         Las Vegas, NV 89101
17                                       Tel: 702.214.2100

18                                       BRAD D. BRIAN (Admitted Pro Hac Vice)
                                         brad.brian@mto.com
19
                                         MICHAEL R. DOYEN (Admitted Pro Hac Vice)
20                                       michael.doyen@mto.com
                                         BETHANY W. KRISTOVICH (Admitted Pro Hac Vice)
21                                       bethany.kristovich@mto.com
                                         MUNGER, TOLLES & OLSON LLP
22                                       350 South Grand Avenue, Fiftieth Floor
                                         Los Angeles, California 90071-3426
23
                                         Tel: 213.683.9100/Fax: 213.687.3702
24
                                         Attorneys for Plaintiffs MGM Resorts International,
25                                       Mandalay Resort Group, Mandalay Bay, LLC, MGM
                                         Resorts Festival Grounds, LLC, and MGM Resorts Venue
26                                       Management, LLC

27
28
                                                   -4-
     1439369v.1
                                       REPORT ON MEDIATION
     Case 2:18-cv-01288-APG-BNW Document 960 Filed 03/29/19 Page 5 of 7




 1                       By:   /s/ Robert T. Eglet
                                ROBERT T. EGLET
 2                              Nevada Bar No. 3402
                                ROBERT M. ADAMS
 3                              Nevada Bar No. 6551
 4                              Eservice@egletlaw.com
                                EGLET PRINCE
 5                              400 S. Seventh St., Suite 400
                                Las Vegas, NV 89101
 6                              Tel: 702.450.5400/Fax: 702.450.5451
 7                             MARK P. ROBINSON, JR.
 8                             (Pro Hac Vice Forthcoming)
                               DANIEL S. ROBINSON
 9                             (Pro Hac Vice Forthcoming)
                               MRobinson@robinsonfirm.com
10                             ROBINSON CALCAGNIE, INC.
                               19 Corporate Plaza Drive
11                             Newport Beach, CA 92660
12                             Tel: 949.720.1288/Fax 949.720.1292

13                             KEVIN R. BOYLE
                               (Pro Hac Vice Forthcoming)
14                             RAHUL RAVIPUDI
                               Nevada Bar No. 14750
15
                               Boyle@psblaw.com
16                             PANISH SHEA & BOYLE LLP
                               8816 Spanish Ridge Avenue
17                             Las Vegas, NV 89148
                               Tel: 702.560.5520/Fax: 702.975.2515
18
                               PAUL SKRABENEK
19
                               (Pro Hac Vice Forthcoming)
20                             Paul@pstriallaw.com
                               PIERCE SKRABENEK
21                             3701 Kirby Drive, Suite 760
                               Houston, TX, 77098
22                             Tel: 832.690.7000/Fax: 832.616.5576
23
                               RICHARD PATTERSON
24                             (Pro Hac Vice Forthcoming)
                               SUSAN A. OWEN
25                             (Pro Hac Vice Forthcoming)
                               OWEN PATTERSON & OWEN LLP
26                             23822 Valencia Blvd. #303
27                             Valencia, CA 91355
                               Tel: 661.799.3899
28
                                            -5-
     1439369v.1
                               REPORT ON MEDIATION
     Case 2:18-cv-01288-APG-BNW Document 960 Filed 03/29/19 Page 6 of 7




 1                             TIMOTHY R. TITOLO
                               Nevada Bar No. 3617
 2                             Tim@titololaw.com
                               TITOLO LAW OFFICE
 3                             9842 Cathedral Pines Avenue
 4                             Las Vegas, NV 89149
                               Tel.: 702.869.5100
 5
                               ANTONIO M. ROMANUCCI
 6                             (Pro Hac Vice Forthcoming)
                               BRYCE T. HENSLEY
 7                             (Pro Hac Vice Forthcoming)
 8                             ARomanucci@rblaw.new
                               BHensley@rblaw.net
 9                             ROMANUCCI & BLANDIN, LLC
                               321 North Clark Street, Suite 900
10                             Chicago, IL 60654
                               Tel.: 312.458.1000/Fax: 312.458.1004
11
12                             TROY L. ISAACSON
                               Nevada Bar No. 6690
13                             NORBERTO J. CISNEROS
                               Nevada Bar No. 8782
14                             MADDOX ISAACSON CISNEROS LLP
                               11920 Southern Highlands Parkway, Suite 100
15
                               Las Vegas, NV 89141
16                             Tel.: 702.366.1900/Fax: 702.366.1999

17                             SEAN K. CLAGGETT
                               Nevada Bar No. 008407
18                             CHRISTIAN L. AUGUSTIN
                               Nevada Bar No. 013819
19
                               SClaggett@claggettlaw.com
20                             CAugustin@claggettlaw.com
                               CLAGGETT & SYKES LAW FIRM
21                             4101 Meadows Lane, Suite 100
                               Las Vegas, Nevada 89107
22                             Tel.: 702.655.2346/Fax: 702.655.3763
23
                               Attorneys for Defendants
24
25
26
27
28
                                           -6-
     1439369v.1
                               REPORT ON MEDIATION
     Case 2:18-cv-01288-APG-BNW Document 960 Filed 03/29/19 Page 7 of 7




 1                                    CERTIFICATE OF SERVICE

 2           I hereby certify that on this 29th day of March 2019, I caused to be electronically filed the

 3 foregoing REPORT ON MEDIATION via the Court’s Electronic Case Filing (ECF) system. I
 4 understand that notification of this filing will be sent to all counsel of record in this matter who are
 5 on the Court’s CM/ECF service list.
 6                                 BY:     /s/Annemarie Gourley
                                           An Employee of WILSON ELSER MOSKOWITZ
 7                                         EDELMAN & DICKER LLP
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -1-
     1439369v.1
                                         REPORT ON MEDIATION
